Order, Supreme Court, New York County (Lewis R. Friedman, J.), entered June 25, 1992, which granted defendants’ motion for a change of venue to Monroe County, unanimously affirmed, without costs.
Plaintiff alleges that while he was attending a party at defendants’ hotel in Rochester, New York, an altercation developed inside the hotel and moved to the parking lot where plaintiff was stabbed several times. Venue was initially placed in New York County. Appellants moved with due diligence to change venue. In the circumstances, it was clearly a proper exercise of discretion to change venue to Monroe County, where the cause of action arose (Hoyt v Le Bel, 120 AD2d 973), where a speedier trial might be had (Quick Constr. Corp. v Loribeth Theatres, 186 AD2d 546, 547), and where the convenience of material, nonparty witnesses would best be served (CPLR 510 [3]). Concur — Milonas, J. P., Rosenberger, Kupferman, Asch and Kassal, JJ.